17‐1037 
     Up State Tower Co., LLC v. Town of Kiantone, et. al   
                                                                                             
                           UNITED STATES COURT OF APPEALS 
                               FOR THE SECOND CIRCUIT 
                                                               
                                        SUMMARY ORDER 
      
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF 
APPELLATE  PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.    WHEN  CITING  A  SUMMARY 
ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY 
CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT  REPRESENTED  BY 
COUNSEL.   
      
                 At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the 
     Second  Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40 
     Foley  Square,  in  the  City  of  New  York,  on  the  5th  day  of  December,  two 
     thousand seventeen. 
      
     PRESENT:   
                 DENNIS JACOBS, 
                 ROBERT D. SACK, 
                 BARRINGTON D. PARKER, 
                        Circuit Judges.   
     _____________________________________ 
                                                           
     Up State Tower Co., LLC, 
      
                        Plaintiff‐Appellant, 
      
                 v.                                                     17‐1037 
                                                                  
     The Town of Kiantone, New York, The 
     Town Board of the Town of Kiantone, 


                                                              1
New York, The Building Department of 
the Town of Kiantone, New York, 
 
                     Defendants –Appellees 
___________________________________ 
 
FOR PLAINTIFF ‐APPELLANT:                         Thomas Scott Thompson, Davis 
                                                  Wright Tremaine LLP, Washington, 
                                                  D.C. (Reuben Ortenberg, on the brief, 
                                                  Woods Oviatt Gilman, LLP, 
                                                  Rochester, NY). 
 
FOR DEFENDANTS ‐ APPELLEES:                       Paul V. Webb, Erickson Webb Scolton 
                                                  & Hajdu, Lakewood, NY. 
 
       Appeal from a judgment of the United States District Court for the Western 
District of New York (Telesca, J.). 
        
       UPON  DUE  CONSIDERATION,  IT  IS  HEREBY  ORDERED, 
ADJUDGED,  AND  DECREED  that  the  judgment  of  the  district  court  is 
AFFIRMED.   
        
       Plaintiff‐appellant Up State Tower Co. (“Up State”) appeals the December 
9, 2016 Decision and Order of the United States District Court for the Northern 
District  of  New  York  finding  that  the  Town  of  Kiantone  (“Town”)  violated  47 
U.S.C.  §  332(c)(7)(B)(ii),  but  denying  Up  State  affirmative  injunctive  relief.    Up 
State  appeals  the  denial  of  injunctive  relief,  and  argues  that  the  district  court 
abused its discretion because the wording and purpose of 47 U.S.C. § 332(c)(7)(B), 
Circuit  precedent,  and  public  policy  dictate  that  the  only  proper  remedy  for  a 
local  government’s  failure  to  act  “within  a  reasonable  period  of  time”  on  a 
wireless  siting  application  is  to  order  the  local  government  to  approve  the 
application.    We  assume  the  parties’  familiarity  with  the  underlying  facts,  the 
procedural history of the case, and the issues on appeal. 
        


                                              2
       1.      The  Telecommunications  Act  of  1996  (“TCA”)  is  intended  to  speed 
the  spread  of  wireless  telecommunications  technology  throughout  the  country.   
See  City  of  Rancho  Palos  Verdes,  Cal.  v.  Abrams,  544  U.S.  113,  115  (2005).    To 
that end, subsection 332(c)(7)(B) limits the traditional regulatory authority of state 
and  local  governments  over  wireless  facilities.    Id.    One  such  limitation  is  the 
requirement to act on a wireless siting application “within a reasonable period of 
time.”  47  U.S.C.  §  332(c)(7)(B)(ii).    The  Town  failed  to  do  so,  and,  by  way  of 
remedy,  the  district  court  gave  the  Town  additional  time  to  decide  Up  State’s 
application, which has now been denied.         
 
       We review the grant or denial of a permanent injunction for an abuse of 
discretion.    Paramedics Electromedicina Commercial, Ltda. v. GE Med. Sys. Info. 
Techs., Inc., 369 F.3d 645, 651 (2d Cir. 2004).    “A district court has abuse[d] its 
discretion if it based its ruling on an erroneous view of the law or on a clearly 
erroneous assessment of the evidence, or rendered a decision that cannot be 
located within the range of permissible decisions.”    In re Sims, 534 F.3d 117, 132 
(2d Cir. 2008) (internal citations and quotation marks omitted).   
 
       The TCA “is an omnibus overhaul of the federal regulation of 
communications companies” that was intended “to provide for a 
pro‐competitive, de‐regulatory national policy framework designed to accelerate 
rapidly private sector deployment of advanced telecommunications and 
information technologies and services . . . by opening all telecommunications 
markets to competition.”    Cellular Tel. Co. v. Town of Oyster Bay, 166 F.3d 490, 
492–93 (2d Cir. 1999) (internal citation and quotation marks omitted).    A local 
government must act on a siting application “within a reasonable time . . . taking 
into account the nature and scope of such request.”    47 U.S.C. § 332(c)(7)(B)(ii).   
The FCC‐‐the federal agency charged with enforcing the TCA‐‐established that 
such a reasonable time is “presumptively, 90 days to process personal wireless 
service facility siting applications requesting collocations, and, also 
presumptively, 150 days to process all other applications.”    See In the Matter of 
Petition for Declaratory Ruling to Clarify Provisions of Section 332(c)(7)(b), 24 
F.C.C. Rcd. 13994, 14005 (2009) (“Shot Clock Order”).    If a local government 
violates the Shot Clock Order by taking more than 90 or 150 days to evaluate a 


                                             3
siting application, as the Town did here, the aggrieved company must file a suit 
challenging the failure to act within 30 days.    47 U.S.C. § 332(c)(7)(B)(v).    The 
Act then requires that courts “hear and decide” such appeals “on an expedited 
basis.”    47 U.S.C. § 332(c)(7)(B)(v). 
 
        “The TCA does not specify a remedy for violations of the cellular siting 
subsection.”    Town of Oyster Bay, 166 F.3d at 497.    Interpreting § 332(c)(7)(B)(v) 
in its Shot Clock Order, the FCC rejected “ a presumption that the court should 
issue an injunction granting the application” for a violation of any provision of 
Section 332(c)(7)(B); instead, district courts have discretion to fashion appropriate 
remedies.    24 F.C.C. Rcd. at 14009.    This is because the text of the statute 
“indicates Congressional intent that courts should have the responsibility to 
fashion appropriate case‐specific remedies.”    Id.    While the FCC does “agree 
that injunctions granting applications may be appropriate in many cases, the 
proposals in personal wireless service facility siting applications and the 
surrounding circumstances can vary greatly.    It is therefore important for courts 
to consider the specific facts of individual applications and adopt remedies based 
on those facts.”    Id.    Five years after issuing the Shot Clock Order, the FCC 
reiterated that it “decline[d] to adopt an additional remedy for State or local 
government failures to act within the presumptively reasonable time limits,” and 
that courts are empowered “to decide [the remedy] in light of ‘the specific facts of 
individual applications.”    In the Matter of Acceleration of Broadband 
Deployment by Improving Wireless Facilities Siting Policies, 29 F.C.C. Rcd. 12865, 
12978 (2014) (“Infrastructure Order”) (internal citation and quotation marks 
omitted).    We owe Chevron deference to the FCC in its reasonable 
interpretations of the TCA.1 
 
        Based on the plain text of the statute and its consistent interpretation by the 
FCC, the district court did not abuse its discretion in denying Up State affirmative 
injunctive relief.    Affording the Town twenty more days to act on Up State’s 

 We agree with the 5th Circuit that because the two FCC Orders cited herein are 
1 

reasonable  constructions  of  §  332(c)(7)(B),  they  “are  thus  entitled  to  Chevron 
deference.”    City  of  Arlington,  Tex.  v.  F.C.C.,  668  F.3d  229,  256  (5th  Cir.  2012), 
affʹd, 569 U.S. 290 (2013). 

                                               4
application provided a short, finite interval to issue a decision, in accordance with 
the purpose of the TCA.    Further, Up State may still bring suit alleging that the 
reasons for the Town’s subsequent denial are not supported by substantial 
evidence, and the presumptive remedy for that violation is an affirmative 
injunction.    Town of Oyster Bay, 166 F.3d at 497. 
 
 
       2.      Up State next argues that the district court abused its discretion 
because other courts have “overwhelmingly recognized that the appropriate 
remedy” for a violation of § 332(c)(7)(B) is to order that the local government 
grant the requested application.    Pl. Br. at 18‐19.    Up State cites a number of 
cases in this Circuit in which courts granted injunctive relief for a § 332(c)(7)(B) 
violation; but the local governments in those actions violated other subsections of 
§ 332(c)(7)(B) in addition to the Shot Clock.    See, e.g., Town of Oyster Bay, 166 
F.3d at 497 (violation of § 332(c)(7)(B)(iii)); Bell Atl. Mobile of Rochester L.P. v. 
Town of Irondequoit, N.Y., 848 F. Supp. 2d 391, 403 (W.D.N.Y. 2012) (violation of 
§ 332(c)(7)(B)(ii) and § 332(c)(7)(B)(i)(II)); Upstate Cellular Network v. City of 
Auburn, No. 5:16‐CV‐1032, 2017 WL 2805820, at *8 (N.D.N.Y. June 28, 2017) 
(violation of § 332(c)(7)(B)(ii) and § 332(c)(7)(B)(i)(II)); New York SMSA Ltd. 
P’ship v. Inc. Vill. of Mineola, No. 01‐CV‐8211, 2003 WL 25787525, at *11 (E.D.N.Y. 
Mar. 26, 2003) (violation of § 332(c)(7)(B)(iii)).    One district court case involving 
only a violation of § 332(c)(7)(B)(ii) is Masterpage Commc’ns, Inc. v. Town of 
Olive, et. al, 418 F. Supp. 2d 66 (N.D.N.Y. 2005), but there the local government 
unreasonably adopted a moratorium on cellular towers, and extended the 
moratorium over a two‐year period.    Id. at 78.    The district court here has made 
no finding of similar abusive behavior designed to frustrate the purpose of the 
TCA.    The district court did not abuse its discretion in denying Up State 
affirmative injunctive relief.   
 
 
       3.      Up  State’s  final  argument  is  that  in  light  of  national  policies  and 
programs  promoting  rapid  deployment  of  broadband  and  other  advanced 
communications  services,  the  district  court’s  failure  to  issue  an  affirmative 
injunction undermined federal policies.    This argument is also unavailing in light 


                                              5
of the text of the TCA and its interpretation by the FCC that injunctive relief is not 
presumed or required for a Shot Clock violation. 
 
       For the foregoing reasons, we hereby AFFIRM the judgment of the district 
court.     
 
                                       FOR THE COURT:   
                                       Catherine O=Hagan Wolfe, Clerk 




                                          6